Title: To George Washington from the Vicomte de Rochambeau, 26 November 1792
From: Rochambeau, Donatien-Marie-Joseph de Vimeur, vicomte de
To: Washington, George



Sir,
[le] Cap [Saint Domingue]26th 9ber 1792. 4th year of Liberti.

I have the honour to informe your Excellency that I have been invested the Governement of St Domingo. The desire to Serve a second time the noble cause of Liberty has imposed to me the Duty to Cross the Atlantic Ocean again, and to Vow the rest of my Life, to the Service of my own Country. The pleasure to be nearer the seat of the glory of your Excellency, and to be in measure in my Correspondance to assure him of my everlasting respect, Was also among the reasons Which determined me to accept this dangorous Commission, in the very odd Circumstances under Which we Lie in Europe.
Capne Keating w[h]o will deliver this Letter goes to north

america to recoverer his health: I recommend this officer to your Excellency. I have the honour to be Sir, of your Excellency—the most humble and obedient Servant

the Governor g[ener]al of Sainto DomingoDtn Rochambeau

